                                                                           Entered on Docket
                                                                           December 01, 2020
                                                                           EDWARD J. EMMONS, CLERK
                                                                           U.S. BANKRUPTCY COURT
                                                                           NORTHERN DISTRICT OF CALIFORNIA

                   1   Aram Ordubegian (SBN 185142)
                       Annie Y. Stoops (SBN 286325)
                   2   ARENT FOX LLP                        The following constitutes the order of the Court.
                       55 Second Street, 21st Floor         Signed: December 1, 2020
                   3   San Francisco, CA 94105
                       Telephone:    213.629.7400
                   4   Facsimile:    213.629.7401
                       Email:        aram.ordubegian@arentfox.com
                   5                 annie.stoops@arentfox.com
                                                             _________________________________________________
                                                                          M. Elaine Hammond
                   6   Counsel for the Debtor’s Former Directors and
                                                              U.S. Bankruptcy Judge
                       Officers, Jim Newton, Mark Hatch, Doug Busch,
                   7   Dan Woods, and Mike Hilberman
                   8
                                                       UNITED STATES BANKRUPTCY COURT
                   9
                                       NORTHERN DISTRICT OF CALIFORNIA - SAN JOSE DIVISION
                 10

                 11    In re:                                                      Case No. 18-50398

                 12                                                                Chapter: 7
                       TECHSHOP, INC.,
                 13                                                                ORDER APPROVING STIPULATION TO
                                               Debtor.                             ALLOW THE DEBTOR’S FORMER
                 14                                                                DIRECTORS AND OFFICERS TO
                                                                                   COLLECT LEGAL FEES AND COSTS
                 15                                                                PURSUANT TO THE D&O POLICY

                 16

                 17

                 18

                 19               The Court having reviewed and considered the Stipulation to Allow the Debtor’s
                 20    Former Directors and Officers to Collect Legal Fees and Costs Pursuant to the D&O
                 21    Policy (the “Stipulation”)1 filed on November 30, 2020 as Docket No. 259, and with good cause
                 22    shown,
                 23               IT IS HEREBY ORDERED that:
                 24               1.       The Stipulation is approved.
                 25               2.       Subject to the provisions of the Stipulation, upon Consummation of the Settlement
                 26                        reached in the Trustee Action, the RFS Stipulation shall no longer apply to limit
                 27
                       1
                 28        Capitalized terms not otherwise defined herein will have the meanings assigned to them in the Stipulation.
A RENT F OX LLP
ATTORNEYS AT LAW
 SAN FRANCISCO
            Case: 18-50398               Doc# 261        Filed: 12/01/20        Entered: 12/01/20 10:57:18             Page 1 of 3
                   1          the Former Directors’ and Officers’ access to the D&O Policy. In particular, Arent
                   2          Fox is allowed to collect the remaining balance of the fees and costs owed for their
                   3          legal services in representing the Former Directors and Officers in the Actions
                   4          pursuant to the terms of the D&O Policy
                   5

                   6                                **END OF ORDER**
                   7

                   8

                   9

                 10

                 11

                 12

                 13

                 14

                 15

                 16

                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
A RENT F OX LLP
ATTORNEYS AT LAW
 SAN FRANCISCO
            Case: 18-50398   Doc# 261    Filed: 12/01/20     Entered: 12/01/20 10:57:18       Page 2 of 3
                   1                             COURT SERVICE LIST
                   2

                   3

                   4

                   5

                   6

                   7

                   8

                   9

                 10

                 11

                 12

                 13

                 14

                 15

                 16

                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
A RENT F OX LLP
ATTORNEYS AT LAW
 SAN FRANCISCO
            Case: 18-50398   Doc# 261   Filed: 12/01/20   Entered: 12/01/20 10:57:18   Page 3 of 3
